DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/9/2022, with respect to the previous objection to the claims and drawings have been fully considered and are persuasive.  The previous objection to the claims and drawings has been withdrawn. 
Applicant’s arguments with respect to claims 19-29 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for matter specifically challenged in the argument. Applicant’s arguments filed 9/9/2022 regarding claims 19-29 are drawn to amended subject matter and are addressed in the claim rejection below.  

Drawings
The drawings were received on 9/9/2022.  These drawings are acceptable and are hereby entered. 

Specification
The amendment filed 9/9/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the additional limitations added to the specification, including “an upper fixing member”, “a lower fixing member”, “a fixture”, “a first male connector”, “a first female connector”,  “a second male connector”, “a second female connector”,  “a third male connector”, “a third female connector”,  “a fourth male connector”, “a fourth female connector” are considered not matter added to the specification. Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 19 recites the following limitations: “an upper fixing member”, “a lower fixing member”, “a fixture”, “a first male connector”, “a first female connector”,  “a second male connector”, “a second female connector”,  “a third male connector”, “a third female connector”,  “a fourth male connector”, “a fourth female connector”. 
Claim 20 recites the following limitations: “a fixture”, “a male connector”, “a female connector”.
Claim 21 recites the following limitations: “a fixture”, “a male connector”, “a female connector”.
Claim 25 recites the following limitations “a third through opening”.
There is a lack of antecedent basis for these claimed limitations in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following limitations are considered new matter because they are unsupported by the originally filed disclosure or are considered new matter because the limitations appear to impermissibly broaden the scope of certain limitations by presenting the terms as a more general limitation than what is disclosed by the specification. 
Claim 19 recites the following limitations: “an upper fixing member”, “a lower fixing member”, “a fixture”, “a first male connector”, “a first female connector”,  “a second male connector”, “a second female connector”,  “a third male connector”, “a third female connector”,  “a fourth male connector”, “a fourth female connector”. 
Claim 20 recites the following limitations: “a fixture”, “a male connector”, “a female connector”.
Claim 21 recites the following limitations: “a fixture”, “a male connector”, “a female connector”.
Claim 25 recites the following limitations “a third through opening”.
These limitations are interpreted as newly introduced matter. Appropriate correction is required. Claims depending from claims rejected under this section are similarly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-21 and 23-29are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,928,191 A to Meltzer (hereinafter “Meltzer”). 
	For claim 19, Meltzer discloses an insole (article of footwear, col. 1, lines 15-19; col. 2, lines 53-56) comprising: 
an insole main body (20); 
a thong attached to a toe-side front part of the insole main body (thong 24, see fig. 1); 
an instep-side support provided on the thong at an other end part of the insole main body (button 29, see fig. 1); 
an upper fixing member for fixing the instep-side support to the thong (element 28); and 
a lower fixing member for fixing the other end part of the insole main body to the thong (element 31)), wherein: 
the thong includes a column-shaped member (figs. 1-4 wherein the combined elements 25 and 26 are column shaped), 
a fixture is formed by the upper fixing member, the column-shaped member and the lower fixing member (see figs. 2 and 3 wherein the described assembly fixes a wearer’s toes 33 to the article of footwear; also see discussion below describing the fixture components), 
a first male connector or a first female connector is provided on an upper end of the column-shaped member (curved member of the hook 27), 
a second male connector or a second female connector is provided on the upper fixing member (opening of the loop of 28), 
a third male connector or a third female connector is provided on a lower end of the column-shaped member (curved member of the hook 32), 
a fourth male connector or a fourth female connector is provided on the lower fixing member (anchoring pin body of element 31), 
the first male connector or the first female connector is connected with the second male connector or the second female connector via a first through opening formed in the instep-side support (see figs. 2-4 wherein the attachment loop 28 extents through the button 29), and the third male connector or the third female connector is connected with the fourth male connector or the fourth female connector via a second through opening formed in the insole main body (see fig. 4 wherein hook member 32 extends through opening 30) (col. 2, line 57 to col. 3, line 36, also see figs. 2 and 4).  

For claim 20, Meltzer discloses an insole (article of footwear, col. 1, lines 15-19; col. 2, lines 53-56) comprising: 
an insole main body (20); 
a thong attached to a toe-side front part of the insole main body (thong 24, see fig. 1); and 
an instep-side support provided on the thong at an other end part of the insole main body (button 29, see fig. 1), wherein a fixture for fixing the thong is formed by a male connector and a female connector (see figs. 2 and 3 wherein the described assembly fixes a wearer’s toes 33 to the article of footwear; specifically, curved member of the hook 27, and opening of the loop of 28); and 
the male connector is connected with the female connector via a first through opening formed in the instep-side support and a second through opening formed in the insole main body (the attachment loop 28 extents through an opening of button 29, hook member 32 extends through opening 30, figs. 2-4) (col. 2, line 57 to col. 3, line 36, also see figs. 2 and 4).  

For claim 21, Meltzer discloses an insole (article of footwear, col. 1, lines 15-19; col. 2, lines 53-56) comprising: 
an insole main body (20); 
a thong attached to a toe-side front part of the insole main body (thong 24, see fig. 1); 
an instep-side support provided on the thong at an other end part of the insole main body (button 29, see fig. 1); and 
a fixture for fixing the thong (see figs. 2 and 3 wherein the described assembly fixes a wearer’s toes 33 to the article of footwear; also see discussion below describing the fixture components), wherein 
the thong includes a column-shaped member (figs. 1-4 wherein the combined elements 25 and 26 are column shaped), 
the fixture is formed by a male connector and a female connector (curved member of the hook 27, and opening of the loop of 28), and 
the male connector is connected with the female connector via a first through opening formed in the upper fixing member, a second through opening formed in the insole main body and a third through opening formed in the column-shaped member (the attachment loop 28 extents through an opening of button 29, hook member 32 extends through opening 30, figs. 2-4) (col. 2, line 57 to col. 3, line 36, also see figs. 2 and 4).    

For claim 23, Meltzer discloses the insole according to claim 19, wherein the insole main body is configured to be accommodated at an inner bottom in a shoe, when the insole main body is accommodated at the inner bottom in the shoe, an outer surface of the instep-side support for holding the fixture and a predetermined portion of the instep-side support is configured to contact an inner surface of an upper of a front part of the shoe (col. 1, line 52 to col. 2, line 25, also see fig. 10).

For claim 24, Meltzer discloses the insole according to claim 19, wherein when the insole is accommodated at an inner bottom in a shoe, a height of the fixture is configured such that a surface of the instep-side support is capable of abutting an inner surface of an upper of the shoe (col. 1, line 52 to col. 2, line 25, also see fig. 10).

For claim 25, Meltzer discloses the insole according to claim 19, wherein the insole main body further includes a third through opening in addition to the second through opening, and the insole main body is configured to be connected with the fixture via one of the second through opening and the third through opening (see figs. 6-8). 

For claim 26, Meltzer discloses the insole according to claim 19, wherein the second through opening of the insole main body is a circular opening or a slit (fig. 4). 

For claim 27, Meltzer discloses the insole according to claim 19, wherein a male touch fastener or a female touch fastener is disposed on an outer surface of the instep-side support (see figs. 2-4 wherein a portion of the button securing the loop 28 extends to the outer surface). 

For claim 28, Meltzer discloses the insole according to claim 19, wherein the thong includes a resilient sleeve covering the column-shaped member (tube 25). 

For claim 29, Meltzer discloses a shoe with the insole according to claim 19 disposed in a bottom of a shoe (col. 1, line 52 to col. 2, line 25, also see fig. 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Meltzer in view of US 4,017,987 to Perez (hereinafter “Perez”). 
For claim 22, Meltzer does not specifically disclose the insole according to claim 19, wherein a first length of the instep-side support from a center of a part contacting the thong to a heel-side end of the instep-side support is longer than a second length of the instep-side support from the center of the part contacting the thong to a toe-side of the instep-side support.  
However, attention is directed to Perez teaching an analogous article of footwear (abstract of Perez). Specifically, Perez teaches a similar thong and in-step side support (finger element 32, flange 38), wherein the flange extents rearwardly such that the length is longer than width (see figs. 1-2 of Perez). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Meltzer would be modified wherein first length of the instep-side support from a center of a part contacting the thong to a heel-side end of the instep-side support is longer than a second length of the instep-side support from the center of the part contacting the thong to a toe-side of the instep-side support, as taught by Perez, for purposes of providing a more secure fit to the insole and enhancing the comfort of the article of footwear to the wearer’s toes. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732   

                                                                                                                                                                                                     /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732